Affirmed by unpublished PER CURIAM opinion.
Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:
Reginald Boone appeals the district court’s order denying his 18 U.S.C. § 3582(c)(2) (2006) motion for reduction in his sentence based on Amendment 750 to the U.S. Sentencing Guidelines Manual (2010). We conclude that the district court properly determined that Boone was ineligible for a sentence reduction because his sentencing range was determined by his career offender designation, not a calculation of the drug quantity attributable to Boone, and thus was not impacted by Amendment 750. See United States v. Munn, 595 F.3d 183, 187 (4th Cir.2010). Accordingly, we affirm for the reasons stated by the district court. See United States v. Boone, No. 2:92-cr00113-2 (E.D. Va. filed Jan. 5, 2012 & entered Jan. 9, 2012). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED.